Citation Nr: 1720741	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. This matter was previously before the Board in September 2011 and August 2013. In August 2013, the Board increased the Veteran's disability for major depressive disorder to 70 percent, inferred a claim for total disability based on individual unemployability (TDIU), and remanded the issues of entitlement to a rating in excess of 70 percent and to TDIU for further development. 

In a June 2016 decision, the RO granted TDIU effective the date the Veteran's claim for major depressive disorder was received by VA. That action constituted a full grant of that benefit. Consequently, the claim for TDIU is no longer before the Board.

The Veteran has not requested a hearing in this matter. However, as a result of the development of the Veteran's major depression disorder and TDIU claims, the RO proposed a finding of incompetency. The Veteran initially requested a hearing with regard to this related issue but has subsequently withdrawn that request.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's major depressive disorder has resulted in total occupational and social impairment due to gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; and memory loss for names of close relatives, own occupation, or own name, as evidenced by the Veteran's isolation; inability to maintain or participate in economic activity; inability to concentrate or complete tasks; and recent impaired memory.






CONCLUSION OF LAW

The criteria for a 100 percent rating for major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless. Accordingly, the Board will address the merits of the claim.

2. Increased Rating Major Depression Disorder

Diagnostic Code 9434 provides that a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran's major depressive disorder is currently rated 70 percent disabling from the date service connection was granted, May 10, 2007. A subsequent rating decision in June 2016 granted the Veteran TDIU for the same period, specifically citing the effect of the Veteran's major depressive disorder on the Veteran's ability to work since that time.

The Board finds that the Veteran meets the criteria for a 100 percent rating for his major depressive disorder from the date service connection was granted, May 10, 2007. The record indicates that the Veteran's major depressive disorder has rendered him virtually unable to interact with anyone, including members of his family, without becoming extremely angry for this entire period, constituting total occupational impairment due to such symptoms as gross impairment in thought processes or communication; grossly and inappropriate behavior. The record also recounts the Veteran appearing for treatment in soiled clothing or while otherwise unkempt, establishing an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene). At the December 2015 VA examination, the Veteran also exhibited additional features including mild memory loss; impairment of short/long term memory; memory loss for names of close relatives, or his own occupation or name. This has resulted in VA recommending a finding of incompetency, which the Veteran initially challenged, but later appears to have accepted with the request that whatever benefit he received be placed in an account controlled by his wife.

At a June 2007 VA examination report in which the Veteran stated that he was isolated, and pretty much stayed to himself, he also stated that he had no real leisure activities, that he had a short temper, and that he had gotten into many fights.  The Veteran reported symptoms of depression, insomnia, poor appetite, decreased energy, and poor concentration. He also reported that he struggled with anxiety.  The Veteran was noted to be on psychiatric medication, with poor effectiveness.  He indicated that he was "pretty rough" on his sons and the relationship was strained.    

The June 2007 VA examiner specifically noted that the Veteran's major depression symptoms resulted in deficiencies in most areas including thinking, as his concentration was impaired; family relations, as he was losing his temper more often due to his moods; work, as his mood would interfere with the ability to work; and mood as he was struggling with his depression. The June 2007 VA examination report noted the Veteran's global assessment of functioning (GAF) score to be 53.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers). See Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  

In January 2008, the Veteran's wife submitted a statement indicating that he would curse and threaten to hit his sons. When she would try to get him to stop, he would cry because of the way he acted. The Veteran generally would spend his time in the garage so he would not have to be around people. Also in January 2008, the Veteran's son provided a statement indicating that the Veteran would get angry at him and others for no reason and start cursing and fighting. He also noted that the Veteran would cry and was depressed all the time. While he and his father were close at one time, this was no longer the case.

A VA treatment record dated in January 2008 noted that the Veteran was still not getting along with people and he found he must avoid people including his children and his siblings. His relationships with some family members were very tense and had deteriorated over time. He even had to avoid his brother with whom he historically had a very close relationship. He also had a history of relational problems in the workplace and was fired from his most recent job. In August 2008, he reported that he heard his wife's voice sometimes when she is not around. He also saw shadows but no objects. He reported that he thought about suicide a few weeks prior to the appointment but the thought passed quickly and there was no plan. He noted that he never wanted to do anything and it seemed like he did not have a purpose. He reported that he went to jail 15 to 20 times for fighting and alcohol-related incidents and had assaulted a police officer. There was no evidence of auditory or visual hallucinations during the interview. The assigned GAF was 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id. at 46-47 (1994).  

In February 2009, the Veteran reported that he had suicidal ideation several months prior. He was real depressed and did not care about doing anything or about whether he lived or not but had no plan to hurt himself. The assigned GAF was 50, which contemplates serious symptoms. Id. In May 2009, the Veteran was sleeping better. His wife was supportive but related that he "[f]lies off the handle with sons without reason." The assigned GAF was again 50.

A June 2009 VA treatment note records some improvement in the Veteran's anger, while noting continued conflict with the Veteran's sons.

In March 2010, a VA treatment note recorded that the Veteran's mood was "not too good." He was tense, and would react to others by screaming. The Veteran was only sleeping 2-3 hours per night. The Veteran described himself as hateful, stated that he got very angry, and could be physically aggressive. The Veteran indicated no suicidal or homicidal ideation. The treatment provider indicated that the Veteran's mood was dysphoric, that the Veteran had a bland affect, and that the Veteran was resistant to treatment recommendations.

A February 2011 VA medical record indicated that the Veteran stopped drinking 20 years earlier. He avoided social and recreational activities. On mental status examination, the Veteran denied hallucinations and delusions. His insight and judgment were fair. Abstract reasoning was intact and concrete. He felt very irritable, hateful and would get mad at his wife easily. He would get tense and scream and holler. When he got mad, he could become physically aggressive. The assigned GAF was 50, which contemplates serious symptoms. Id. In June 2011, the Veteran reported that there had been no significant change since the prior appointment. The assigned GAF was 55. The psychiatrist noted that the Veteran had residual symptoms but they were relatively stable. In November 2011, the Veteran related that he woke up one night from a dream and thought someone was trying to break into his home so he went out on the porch with his guns and had to be talked back into the house by his wife. The GAF score was again 55. The Veteran reported problems with crowds, indicated that he was on edge by the thought of his family coming to visit for the holidays. The Veteran's routine consisted mainly of watching TV or "fiddling around" in the garage.

The February 2012 VA examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting, and noted that the Veteran's marked reclusiveness, irritability, and significantly impaired concentration would adversely impact his vocational pursuits. Additionally, the February 2012 VA examiner assigned a GAF of 50. The Board notes that under DSM-IV a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In October 2012, the Veteran reported that there were no significant changes since he was seen in June 2011. He reported problems sleeping, sadness and irritability although not as bad as it had been previously. He lacked motivation to do activities such as working on his cars. He denied suicide attempts but admitted to occasional thoughts of suicide in the past. He reported that he stopped drinking 5 years previously and had not had a drink since. On mental status examination, his affect was appropriate to mood, which was appropriate and sad when talking of past history. Insight and judgment were assessed as fair. The assigned GAF was 55. In November 2012, the Veteran reported that he was experiencing more anxiety and irritability, difficulty with sleep. The Veteran was described as "adequately groomed," had performed minimal hygiene, but was wearing soiled clothing.

In January 2013, the Veteran reported feeling sad or down. He indicated that he did not care about anything, had no interest or motivation, and suffered from significant fatigue. He would rather hide away from the world than participate in society. The Veteran denied suicidal or homicidal thoughts. The treatment provider indicated that the Veteran was cooperative and calm during the visit, but also indicated that the Veteran was depressed and anxious.
In February 2013, the Veteran again described himself as feeling down, lacking energy or motivation. He reported feeling angry all the time, but denied suicidal or homicidal thoughts.

In May 2013, the Veteran described himself as more irritable and edgy than normal. He described himself as short-fused and described problems relating to his children. The treatment provider noted that while he was cooperative, he was more irritable and agitated during the session. The Veteran indicated he was not sleeping well and denied suicidal or homicidal thoughts.

In June 2013, the Veteran again described himself as irritable and edgy, short-fused, and that he wanted to be left alone. He denied suicidal or homicidal thoughts, and the provider described him as cooperative and apprehensive during this visit.

In November 2013, the Veteran indicated he was fatigued, tired, down, sad, and irritable. He denied suicidal or homicidal thoughts. The treatment provider noted his mood as depressed and tired and found his affect congruent with his mood. His GAF score was 50.

In January 2014, the Veteran described himself as having to remain alone in his room. He had no motivation or energy, and endorsed cognition problems. The Veteran indicated that he laid around the house and that he would sleep some at night and then nap or watch TV during the day. The Veteran explained that he lacked even the energy to go outside with his grandchildren. He indicated decreased appetite and denied suicidal or homicidal thoughts. The treatment provider described the Veteran as unkempt and unshaven and observed the Veteran to have a depressed mood, be tired and sad, and have an affect congruent with this mood.

In February 2014, the Veteran described some improvement in his symptoms including increased motivation and energy, and an ability to be with his sons for a few hours at a time. The Veteran was also able to tolerate getting out of the house for short periods, such as to go shopping. The treatment provider described the Veteran as cooperative, calm, friendly, and in a pleasant mood. The Veteran denied suicidal and homicidal thoughts.
In June 2014, the Veteran indicated again that his medication seemed to be helping and that his motivation and energy were slightly increased. He was able to get out of the house for short periods. The Veteran denied suicidal and homicidal thoughts.

In July 2014, the Veteran described fatigue, a lack of interest in his activities, frustration, and indicated that he did not want to get up in the morning. He described his daily routine as watching TV, napping, and remaining in the garage most of the time. He explained that even though he spent his time in the garage, he did not use that time to work on the cars in his garage which had been a hobby he had previously enjoyed.

In October 2014, the Veteran described himself as angry much of the time and stated that he did not want to be around people. He stated that he stayed in the garage nearly all the time. The examiner described him as cooperative, but depressed, sullen, and apathetic. The Veteran admitted to wishing that he was not around anymore but denied suicidal or homicidal thoughts.

In January 2015, the Veteran's symptoms consisted of sadness; lack of motivation; lack of energy; feeling worthless, tired, discouraged, frustrated, and constant anger. The Veteran stayed at home most of the time. The Veteran admitted to suicidal thoughts but had no present intent or plan and had taken no action. The Veteran reported poor appetite. The treatment provider described him as cooperative, but depressed, sullen, and apathetic. The Veteran indicated that this was always his mood.

In February 2015, the Veteran described himself as irritable, edgy, frustrated, down, sad, and apathetic. The Veteran lacked energy, felt more worthless and discouraged, and was picking fights with his wife. He did not leave the house and remained in his room. He felt on the verge of crying. He reported poor appetite, poor concentration, sleeping intermittently throughout the day and night for more than eleven hours of each day, and no exercise. The Veteran denied suicidal or homicidal thoughts. The treatment provider described his depression as worsening.

In September 2015, the Veteran felt overall sadness, but it was less severe than it had been previously. The Veteran's temper was better controlled, and he denied suicidal or homicidal thoughts. The Veteran had no appetite, and, despite reporting that his temper was more under control, the Veteran indicated that he was irritable, angry over little things, and indicated that he could still "blow up" in response. The Veteran reported no appetite and an inability to sleep thought the night. He indicated that he was getting out of the house "a little bit," but still did not like to be around people. During the session, the provider described the Veteran as cooperative, calm, direct, and forthcoming. However, the Veteran's mood was depressed, but friendly and pleasant. The Veteran's affect was congruent with his mood.

At the December 2015 VA examination, the Veteran was noted to have major depressive disorder. The examiner indicated that the Veteran showed occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood. The Veteran was not participating in his previous hobbies or attending church. The Veteran avoided people. He ate his meals with his wife, but otherwise did not interact with others. The Veteran stated that he spent most of his time in his garage, but that he never finished any of the tasks he set out to do due to his limited endurance and inability to remain focused on his task. The examiner noted symptoms of depressed mood; anxiety; chronic sleep impairment; mild memory loss; impairment of short/long term memory; memory loss for names of close relatives, the Veteran's own occupation or name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike settings; and suicidal ideation. The Veteran was oriented and cooperative with flat affect and narrow emotional range during the examination. The Veteran's suicidal ideation was fleeting without a current urge or intent, and the Veteran felt stressed by being unable to do many of the things that he used to be capable of doing. The Veteran had additional symptoms including irritability, moodiness, and being "hateful." The Veteran indicated lacking patience and stated that "maybe it's a good thing I don't drive a truck."

In the examiner's opinion, the Veteran had chronic symptoms of depression that impacted his ability to function in an occupational capacity by causing lethargy, low drive, low energy, problems concentrating, attentional deficits, mood variability, low self-esteem, and sleep problems. The examiner explained that the Veteran would lose track of an activity, be unable to concentrate, and consequently have trouble finishing tasks. Much of the Veteran's struggle related to accepting the loss of physical functioning that was "profound and chronic, and growing worse." The examiner opined that the Veteran's symptoms were "severely impacting" the Veteran's functional work capacity and posed severe impairment to the Veteran establishing or maintaining any gainful employment.

Based on the foregoing evidence, the Board finds that the Veteran's symptoms constitute a total impairment of his social and occupational functioning. This conclusion is compelled by the fact that the Veteran's service-connected major depressive disorder has rendered him almost completely isolated since the onset of his symptoms. The Veteran's symptoms have prevented him from being able to work. Though the evidence indicates that the Veteran and his wife have maintained their marriage, the record also indicates that the Veteran's major depressive disorder has essentially isolated him even from her; at one point he explained that he took his meals with her but otherwise kept to himself. For long stretches of the appeal period, the symptoms of the Veteran's service-connected major depressive disorder rendered him unable to interact with his sons without becoming extremely angry with them. The statements from the Veteran's wife and son indicate that this feature of his condition dates all the way back to the very beginning of the appeal period. The Board finds that this is sufficient to constitute the type of grossly inappropriate behavior contemplated by the criteria for a 100 percent evaluation. See 38 C.F.R. 4.130.

The Board also observes that VA treatment records have also indicated some inability of the Veteran to maintain standard hygiene, and he has at times appeared for treatment in soiled clothing or otherwise "unkempt." More recent evaluations have indicated problems with concentration and memory, resulting in a finding of incompetency.

Consequently, the Board finds that the Veteran's major depressive disorder has manifested by symptoms that have led to such a quick temper and near total isolation sufficient to constitute the total occupational and social impairment contemplated by the rating criteria. Furthermore, this decision constitutes a full grant of the benefit sought on appeal.


ORDER

A 100 percent initial disability rating is granted for the Veteran's service-connected major depressive disorder, subject to the regulations governing the payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


